Name: Commission Implementing Regulation (EU) 2015/2324 of 11 December 2015 amending Annex I to Council Regulation (EC) No 1342/2008 as regards the definition of gear groupings in certain geographical areas
 Type: Implementing Regulation
 Subject Matter: fisheries;  environmental policy
 Date Published: nan

 12.12.2015 EN Official Journal of the European Union L 328/101 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2324 of 11 December 2015 amending Annex I to Council Regulation (EC) No 1342/2008 as regards the definition of gear groupings in certain geographical areas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks and repealing Regulation (EC) No 423/2004 (1), and in particular Article 31 thereof, Whereas: (1) One of the main objectives of the common fisheries policy is to eliminate the wasteful practice of discarding. The landing obligation will gradually enter into force for certain demersal fisheries, currently covered by the fishing effort regime under the Regulation (EC) No 1342/2008, as of 2016 and by 2019 at the latest. (2) Regulation (EC) No 1342/2008 provides that fishing effort limits are assigned to effort groups defined by gear groupings and geographical areas as set out in Annex I to that Regulation. (3) In light of the implementation of the landing obligation, there is a need for more flexibility in the current fishing effort regime, in order to enable fishermen to use more selective gears with bigger mesh size. In this context, it seemed necessary to review whether the current structure of effort groupings is still cost-efficient in terms of management burden relative to conservation needs. (4) As a consequence, the Scientific, Technical and Economic Committee for Fisheries (STECF) was requested to advise on the possibility to merge the TR1 and TR2 gear groupings used to define effort groups. STECF concludes (2) that there is a risk of increased fishing mortality for cod when merging the gear groupings TR1 and TR2 and that such a merger, if only applied in the North Sea, Skagerrak and Eastern Channel, would lead to inconsistencies with other management areas. It also concludes that the newly merged grouping would be more heterogeneous in terms of biological stocks captured than the separate groupings of TR1 and TR2 and that it is unlikely that cost-efficiency would increase due to additional measures that would have to be taken in order to counter a possible increase in fishing mortality of cod. However, STECF also concludes that such a merger would allow fishermen to fish more selectively. (5) Furthermore, in an evaluation of Regulation (EC) No 1342/2008 conducted in 2011 (3), STECF observed that the fishing mortality of North Sea cod was only three per cent lower in 2010 compared to 2008. STECF concluded that for the North Sea cod stock effort management has failed to constrain removals. (6) Effort allocated to TR1 and TR2 gear groupings has been reduced significantly since the introduction of the current fishing effort regime in 2008. The magnitude of any potential negative impact of the merger on the fishing mortality of cod is therefore much lower than what it would have been in the past. (7) A merger would significantly reduce management costs. A reduction of gear groupings would lead to reduced administrative costs for national authorities and fishermen, as in particular many fishermen use several gears, thus belong to several effort groupings, resulting in a need for complex calculations when allocating fishing effort to them. Furthermore, the implementation of the newly introduced obligation to land all catches will bind a considerable amount of human resources in Member State administrations. Furthermore, the Commission considers that in case of an increase of the fishing mortality of cod, additional protective measures will not necessarily cause substantial administrative costs. (8) According to ICES advice (4) the conservation status of the North Sea cod stock in ICES Subarea IV, ICES Divisions VIId and the Western part of ICES Division IIIa (Skagerrak) has improved significantly. (9) In the light of the above considerations it can be concluded that faster introduction of the landing obligation for cod would provide more added value for reducing the fishing mortality of cod caused by unwanted catches then keeping the currently binding effort management system. (10) It is therefore not appropriate to maintain separate TR1 and TR2 gear groupings in the following areas: Skagerrak, that part of ICES zone IIIa not covered by the Skagerrak and the Kattegat, ICES zone IV and EC waters of ICES zone IIa, and ICES zone VIId. Given the bad state of the cod stocks in the areas Kattegat, ICES zone VIIa, ICES zone VIa and EC waters of ICES zone Vb, the merger of gear groupings should not apply to those areas. (11) The Commission will closely monitor the effect on fishing mortality of cod created by the merger of gear groupings TR1 and TR2 in order to adapt the structure of gear groupings accordingly if fishing mortality of cod increases due to discarding. (12) To allow Commission and Member States to monitor the evolution of the situation without additional administrative costs it is appropriate not to modify the current reporting system. (13) Regulation (EC) No 1342/2008 should therefore be amended accordingly. (14) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 1342/2008, the following point 3 is added: 3. By way of derogation from point 1, for the fishing effort management in the area referred to in point 2(b), gear groupings TR2 and TR1 shall be considered as a single gear grouping with a mesh size equal to or larger than 70 mm. Member States shall continue to report effort usage separately for TR1 and TR2 gear groupings as required by Articles 33 and 34 of Council Regulation (EC) No 1224/2009 (5). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 348, 24.12.2008, p. 20. (2) Scientific, Technical, and Economic Committee for Fisheries  49th Plenary Meeting Report (PLEN-15-02). (3) Evaluation of multi-annual plans for cod in Irish Sea, Kattegat, North Sea, and West of Scotland (STECF-11-07). (4) ICES Advice on fishing opportunities, catch, and effort Greater North Sea and Celtic Seas Ecoregions: 6.3.4 Cod (Gadus morhua) in Subarea IV and Divisions VIId and IIIa West (North Sea, Eastern English Channel, Skagerrak).